558 F.2d 327
UNITED STATES of America, Plaintiff-Appellee.v.Mary Cullar BROWN and Edwin Richard Brown, Defendants-Appellants.
No. 75-2484.
United States Court of Appeals,Fifth Circuit.
Aug. 5, 1977.

Louis M. Jepeway, Jr., Miami, Fla.  (Court-appointed), for M. Brown.
Michael P. Gale, Miami, Fla.  (Court-appointed), Elliot S. Shaw, Miami, Fla., for E. Brown.
Robert W. Rust, U. S. Atty., J. Daniel Ennis, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion April 28, 1977, 5 Cir., 1977, 551 F.2d 639)
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application of the United States for rehearing en banc from the panel's opinion as to Mary Cullar Brown, and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause as to Mary Cullar Brown shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.